Citation Nr: 1235528	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1957 to July 1959.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the 0 percent disability evaluation for service-connected bilateral hearing loss.  A notice of disagreement was received in April 2009, a statement of the case was issued in July 2009, and a substantive appeal was timely received in July 2009.  

By way of history, a April 2007 RO rating decision granted the Veteran service connection for bilateral hearing loss with an evaluation of 0 percent, and for tinnitus with an evaluation of 10 percent.  Both ratings were made effective October 23, 2006. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his April 2009 notice of disagreement, the Veteran contends that his bilateral hearing loss has increased in severity.  In August 2012, the Veteran's representative argues that the Veteran should be accorded a new VA examination as the last one is four years old (October 2008) and the Veteran claims his disability has worsened since then.  

A reexamination is necessary to ascertain the Veteran's current level of severity for his hearing loss disability pursuant to 38 C.F.R. § 3.327 (2011).  

The Board finds that the Veteran is competent to report that his sensed hearing acuity has degraded.  A current audiometric examination is in order because the most recent examination of record is four years old and because the record indicates that the Veteran has credibly contended that his hearing acuity has notably worsened over time since that last examination.  38 C.F.R. § 3.159(c)(4).  

Prior to any examination, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards schedule the Veteran for a VA audiometric examination to ascertain the severity and manifestations of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner should comment on the severity of the Veteran's service-connected bilateral hearing loss and discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner for review. 

3. If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


